On Application sor Rehearing.
The opinion of the Court was delivered by
Fenner, J.
We had supposed that, in our original opinion herein, we had eliminated from discussion, as entirely inapplicable to this case, the following lines of authority, viz.:
1st. Cases affirming the doctrine that, in adjudicating upon contracts made between parties who are amenable to such, and are properly parties to the suit, courts will enforce the obligations of such contracts, and will disregard and declare null and void any law or constitutional provision of the State, impairing such obligations, in-violation of the Constitution of the United States.
2d. Cases affirming the doctrine that, where State officers, acting as the agents of the State, are called upon to perform some ministerial du ty imposed upon them by the will and direction of their principal, *514and set up, as an excuse for non-performance, some act of the Legis- • lature of the State violative of the constitution of the State or of the United States, such act will be disregarded and declared null and void and not binding upon them, because not expressive of the will of their principal, the State, which never authorized her legislative agents to pass any unconstitutional law.
3d. Cases affirming the doctrine that, where States are actors in suits or voluntarily submit to become defendants therein, the rights and obligations involved in such proceedings must be determined upon the same principles as those applied in the first class of cases above indicated.
The jurisprudence of this Court, even within its brief history, as at present constituted, as well as during its antecedent history, establish our concurrence with, and consistent enforcement of all the doctrines above enunciated, and our opinion in this case contains nothing expressly or impliedly inconsistent therewith.
The original briefs of counsel were burdened with authorities sustaming these doctrines, which received our fullest consideration, and it was superfluous to recapitulate and dwell upon them in this application for rehearing, because they are fully accepted by us as authority upon the points decided therein, and are without application to the question here in controversy.
Every case quoted by counsel, except one, hereafter to be discussed, falls distinctly within one of the classes above categoried. His own case falls within none of them.
The excepted case just referred to is the case of Davis vs. Gray, 16 Wall. 203. That was a suit by the receiver of a railroad company, claiming to own or have rights to certain lands under a valid grant from the State of Texas, brought against the Governor and Land Commissioner of the State to restrain them by injunction from issuing patents for said lands to other persons, under the authority of provisions of the constitution of the State passed subsequently to the grant and impairing the obligation of the contract. The court decreed the nullity of the constitutional provisions, and perpetuated the injunction. The decree, however, was not entered without the vigordus dissent of Chief Justice Chase and Mr. Justice Davis, who said: “We are constrained to enter our dissent to the opinion and judgment of the court in this case, for the reason that this suit, although in form otherwise, is, in effect, against the' State of Texas. The object which it seeks to obtain shows this to be so, which is to deprive the State of the power to dispose, in its own way, of its public lands, and this object, by the 'decision just rendered, is accomplished. In our judgment, the bill should have been dismissed, because the State is exempt from suit at *515the instance of private persons, and on the face of the bill it is apparent that the State is arraigned as a defendant.”
This emphatic expression of these distinguished jurists, in a case so much less objectionable than the present, might have moderated the vehement confidence with which the correctness of our own conclusions is assailed by counsel in this case.
Distinctions between that case and the instant one might well be drawn; and we do not, for an instant, believe that the majority of the' Court, while exercising its judicial power to protect the rights and titles of individuals in and upon specific lands, against invasion or destruction by the State through her officers, would have carried the doctrine so far as to compel the State, through her officers, against her will, to perform her mere pecuniary obligations and to thrust the hand of the court into the State treasury for the purpose of extracting therefrom money and compelling its application to the payment of her debts. The pretension that the funds here claimed are the property of relator, or that the claim set up by him is any thing, less than to demand payment of a debt alleged against the State, by the State through her officers, out of moneys in the treasury of the State and belonging to the State, is utterlv unfounded, and cannot be seriously considered.
But it is not, in the slightest degree necessary to maintain such distinctions. The grounds upon which the jurisdiction (the only question with which we are concerned) was maintained, have no application here. The question there involved was the jurisdiction of a court of the United States sitting and administering justice in the State of Texas. Manifestly, the only possible laws governing the question of jurisdiction in such a case, were, first, the laws and jurisprudence of the United States governing its own courts; and, second, the laws and jurisprudence of the State of Texas. The court, therefore, examined the jurisprudence of the United States, and the jurisprudence of Texas. Under the former, it found no objection. With reference to the latter, it said : “ In Cur-ran vs. Arkansas et al. * * the objection was taken that the State could not be sued. This Court answered that it involved a question of local law, and that, as the State permitted herself to be sued in her own tribunals, that was conclusive upon the subject. According to the jurisprudence of Texas, suits like this can be maintained against the public officers who appropriately represent her, touching the interests involved in the controversy. * * A party, by going into a national court, does not lose any right or appropriate remedy of which he might have availed himself in the State courts of the. same locality. * * Upon the grounds of the jurisprudence of both the United States and of Texas, we hold this bill well brought as regards the*,defendants.”
In the present case, we are concerned exclusively with the jurisdic*516tion of the courts of Louisiana, governed exclusively by the laws and jurisprudence of Louisiana, and not in any degree by the laws and jurisprudence either of the United States or of Texas.. It is, therefore, manifest that the case just quoted has no application or binding force as authority.
Our original opinion demonstrates the care and research with which we have examined the question of the jurisdiction of Louisiana courts over controversies of the character here involved.
■ The several States composing the United States are sovereign and independent in all things not surrendered to the national government by the constitution of the United States.
2 Cranch, 445; 1 Wheat. 91.
Whatever controversy may have arisen amongst publicists as to the nature and extent of powers granted or reserved, no authority worthy of respect has ever questioned the correctness of this general proposition.
We have nevér heard it asserted that the sovereign right of immunity from suit, without her consent, in her own tribunals, has ever been surrendered by any State, under any provision of the Federal Constitution.
This attribute of sovereignty pertains to the State of Louisiana as completely as if the Constitution of the United States did not exist, and is, in no manner, affected thereby. Let it be observed that we confine our remarks exclusively to the State tribunals, and make no reference to the powers of the Federal tribunals, which must determine their own jurisdiction. So far as her own courts are concerned, the State of Louisiana is entitled to the same immunity from suit therein as England, or France, or any unlimited sovereignty can claim with reference to their courts.
The immunity of the State of Louisiana from suit in her own courts means absolute immunity from judicial compulsion, directly or indirectly, so far as the performance of her own contracts or obligations are concerned.
Neither personally by proceedings against herself, nor vicariously by proceedings against her agents, can she be compelled by her courts to perform any obligation or contract, however solemn, which she does not choose to perform.
The act of the agent is the act of the principal, and if we should compel the defendants herein, as agents' of the State, to execute, for her, her alleged contract, against her will, it would be the entire equivalent of judgment and execution against the State.
When we read in the Constitution of the State that the funds, which the relator asks to have paid over to him, are directed to be otherwise *517disposed of, that puts an end to this controversy so far as the courts of Louisiana are concerned. It expresses unquestionably the will of the State.
The State courts, in the exercise of the powers and duties imposed upon them by the Constitution of the United States and confirmed by the Constitution of the State, have the undoubted right to pronounce the nullity of provisions of the State Constitution on the ground that they violate the paramount law, by impairing the obligation of contracts. But that can only be done in suits within the jurisdiction of tñe court, and involving the enforcement of such contracts. As the contract .of a State cannot be judicially enforced against her by her own courts, it follows that the question, whether or not a provision of her Constitution impairs the obligation of her own contract, can never be the subject of judicial cognition.
When the relator asks us to pronounce the nullity of this constitutional provision op the ground that it impairs the obligations of an alleged contract between him and the State, we say to him, “ we have nothing to do with your contract; we cannot look at it; we have no power to enforce it; we have no jurisdiction over it.”
The writ of mandamus was never given, or intended, as a remedy to enforce the contracts of the State, and cannot be used for that purpose, against the will of the State.
We wish the following propositions to be distinctly understood:
1st. We have not decided whether or not the third article of the debt ordinance of the State is or not valid and binding so far as it affects any particular right or rights of individuals. We say it is valid except so far as it impairs the obligation of some particular contract protected by the Constitution of the United States, and, in this respect, stands upon the same footing with every other provision of the Constitution, and is equally entitled to the obedience of the officers of the State, who have no authority to question its validity.
2d. We have not decided that the contract alleged by plaintiff and relator is or is not a valid and binding contract; nor have we decided whether or not its obligations have been impaired by the constitutional provision above referred to. We have simply held that, being a contract with the State, and the rights claimed under it being rights against the State, the courts of Louisiana have no jurisdiction, directly or indirectly, to enforce the same; and that, in the absence of power to enforce such a contract, or to entertain any suit upon the same, we are not called upon to listen to, or decide, mere moot questions as to whether the obligations of the contract are, or are not, impaired by some provision of the State Constitution.
3d. We have decided that the remedies invoked in these cases are *518an attempt to subject the State to judicial compulsion — to compel her, against her will, to perform her contract obligations and to pay her debts; and that, under the laws of Louisiana, no court of the State has ever been vested wij;h jurisdiction to exercise such compulsion in any form of proceeding whatever. The immunity of the State from control by her own courts in reference to her own obligations, is absolute and plenary. It is subjected to no exceptions. It is restricted to no forms of proceeding. It is hedged in by no limitations of any kind. It places the State and her obligations and contracts entirely outside of the sphere of judicial action, so far as the courts of this State are concerned. This excludes from our consideration the contract set up by relator and all the features thereof, and all the rights, remedies and privileges claimed by the relator thereunder. It matters not what may be the provisions of that contract. All contracts of the State stand upon the same footing, so far as our power to enforce them is concerned.
4th. We have decided no question whatever except the jurisdiction of Louisiana courts, under Louisiana law, over this suit.
We have acted under the highest sense of judicial responsibility. We have no mandate to adjudicate upon questions affecting the lives, liberty, property and rights of- litigants, except that which is received from the State of Louisiana. Our responsibility is sufficiently great when we act within the clear limits of that mandate. It is intolerable when we are even in doubt as to whether we are not exceeding the limits of our-authority.
Our conclusions are perfectly settled on the following points :
1st. That the courts of Louisiana have -no jurisdiction to entertain any judicial proceeding the object of which is to enforce the performance of any contract or obligation of the State against her will.
2d. Those courts have no authority to declare that a provision of the State constitution does not express the will of the State.
The opposite idea advanced by counsel can rest on no other basis than some mistaken analogy between acts of legislative agents of the State and acts of the State herself; or else, upon the vicious premises that, in some sense the State derives her power of willing and acting from the Federal Constitution. The effect of the Federal Constitution is not to deprive the State of the power of volition, but simply to restrain the operation and execution of her will, so far, and so far only, as it conflicts with the prohibitions of that instrument.
3d. Those courts have no power to annul or disregard a provision of the State constitution on the ground that it impairs the obligations of a contract, except when the question is presented in some suit in which the enforcement of that contract is demanded, and in which it can be enforced.
*5194th. Those courts have no power to annul a provision of the State constitution on the ground that it impairs the obligation of a contract with the State, because such a contract can never become the subject of judicial enforcement against the will of the State.
What sanction may exist for the enforcement of that provision of the Federal Constitution prohibiting a State from impairing the obligations of her own contracts, it is not for us to say. The Federal courts must determine, for themselves, their powers in the premises. The political departments of the Federal government must determine whether the subject lies within their domain. We content ourselves with declaring that the courts of Louisiana are absolutely without jurisdiction over the question.
Some philosophic writer has said, in substance, that though Truth is, in her nature, one, eternal, and indivisible, yet the Truth hath many similitudes which masquerade in her form and perplex and mislead her followers.
The most elevated of judicial functions is to distinguish between Truth herself and such similitudes.
The theories and arguments of counsel for relator are ingenious, plausible and urged with evident sincerity of conviction. But the legal mind must conclude that any proposition or theory, however skilfully formulated, which conflicts . with the fundamental exemption of the State from judicial coercion, in any manner or under any form of proceeding, by her own courts, must necessarily be a mere similitude of Truth, and not Truth itself.
We deem it proper, in conclusion, to refer to a charge of inconsisttency brought by counsel against our original opinion. He says we first declined to pass upon the question of jurisdiction presented in the plea of defendants, and then decided the whole case on the question of jurisdiction. It was scarcely candid to ignore the patent fact that the question of jurisdiction upon which we declined to pass, was the special plea based upon the ground that, as executive officers of the State, they were exempt from judicial control in any case, while our actual declination of jurisdiction was based upon entirely different grounds.
An equally mistaken construction is placed by counsel upon that clause of the opinion which stated that “the funds referred to by the plaintiff have been disposed of to some extent for the payment of the general expenses of the State and of the interest of the public debt, etc.” In those expressions, we did not refer to any actual disposition of the funds by the treasurer or fiscal agent, but to the provisions for their disposition made in the laws passed by the General Assembly at its last session.
For these reasons, it is ordered that the rehearing be refused.